Dear Ms. Rosenberg:
We are in receipt of your request for an Attorney General's opinion with regard to the recall petition directed toward Rickey Aaron Jones, Sheriff, Parish of Tensas. The registrar of voters certified the recall petition on January 19, 2001 and has presented same to the governor. Therefore, you have requested an opinion as to whether the governor should issue a proclamation ordering an election to be held for the purpose of voting on the question of recall for the Sheriff of the Parish of Tensas.
With regard to recall petitions, LSA-R.S. 18:1300.3(C) requires the registrar to send the original petition to the governor immediately after certification.  Section 1300.7 requires the governor to issue a proclamation, within fifteen days after the petition is presented to him, to order an election to be held for the purpose of voting on the question of recall of the officer if the required number of registered voters signthe petition for recall.
LSA-R.S. 18:1300.3 requires the registrar to certify to (1) the number of names on the petition; (2)  the number of qualified electors of the voting area within the parish whose signatures appear on the petition; (3) the total number of electors of the voting area within the parish as of the date of the filing of the petition with the secretary of state; and to indicate on the petition the number of names who are not electors of the voting area.
The recall petition was properly certified by the registrar of voters in accordance with LSA-R.S. 18:1300.3.  The registrar's certificate provides as follows:
          Total number of names appearing on the petition . . . . . . . . . . . . . . . . 1630
          Total number of names appearing on the petition who are not electors of the voting area . . . . . 157
          Final total of validated signatures [Total number of validated signatures = 1473, plus total number of validated requests to have voter's signature added = 0, minus total number of validated requests to have voter's signature stricken = 17] . . . . . . . . 1456
          Total number of qualified electors of the voting area within the parish whose signatures appeal on the petition . . . . . . . . . . . . . . . . 1456
          Total number of electors of the voting area within the parish as of the date of filing of the petition with secretary of state . . . . . . . . . . . 4647
LSA-R.S. 18:1300.2(B) requires a recall petition to be "[s]igned by a number of the electors of the voting area as will in number equal not less than thirty-three and one-third percent of the number of the total electors of the voting area wherein and for which a recall election is petitioned; however, where fewer than one thousand qualified electors reside within the voting area, the petition shall be signed by not less than forty percent of said electors."  The registrar certified that the total number of voters registered in the voting area for the office of Sheriff, Parish of Tensas is 4647.  Therefore, in calculating thirty-three and one-third percent of 4647, a total of 1548 valid signatures is required on the recall petition for the governor to issue a proclamation for a special election.
The registrar certified a total of 1456 valid signatures on the recall petition, which total does not meet the required thirty-three and one-third percent.  Therefore, it is the opinion of this office that the validated signatures on the recall petition are not sufficient in number for the governor to issue a proclamation ordering a special election on the question of recall for Rickey Aaron Jones, Sheriff, Parish of Tensas.
If we can be of further assistance in this matter, please contact our office.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             ____________________________ CHARLES H. BRAUD, JR. Assistant Attorney General
RPI/CHB, jr.;mjb
Enclosures
cc: Hon. Rickey A. Jones Registrar, Earl Morris Hon. W. Fox McKeithen Hon. Suzanne H. Terrell
Date Received: Date Released:  February 8, 2001
Charles H. Braud, Jr. Assistant Attorney General